DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	 Applicant amendments filed 06/15/2022 have been entered. Applicant has pointed out that reference 50C is seen in Figure 5. The previous drawing objection from the Office Action mailed 03/21/2022 is withdrawn. 

Status of Claims
	 Claims 1-2, 4-8, 10, 12-14, 22-24, and 26-29 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10, 12-14, 22-24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the housing top and the housing bottom each has a notch forming an indent aligned with a gap in the partial circumferential rim, wherein the diagnostic insert in retracted position is exposed at the area corresponding to the indent on the housing,” on lines 10-13. 
It is not seen in the specification where a “notch” or an “indent” is described. However, it is described in [0045] of the instant specification that there is a gap 23 that is formed. Therefore, it will be interpreted that the semi-circular cutout seen in Figure 5 is a notch, where this notch forms the indent. 
Claims 2, 4-8, 10, 12-14, 22-24, and 26-29 are rejected by virtue of being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 on line 1 recites that the diagnostic device of claim 1 “further comprises a test strip”, and on line 4 recites “wherein the diagnostic insert is configured to receive the test strip.” Claim 1 has been amended such that it now has a test strip, see line 4. It is unclear if the test strip in claim 4 is a different test strip from that in claim 1. If it is a different test strip, “the test strip” of claim 4 line 4 is unclear as to which test strip is being referred to. For examination, it will be interpreted that there is just one test strip, and that the test strip in claim 4 is the test strip in claim 1. 
Claim 5 and claim 29 are rejected by virtue of their dependency on a rejected claim. 
Regarding claim 29, lines 8-9 recite “wherein the opening of the housing”. It is unclear what opening of the housing is being referred to as neither claim 5, 4, or 1 refers to an opening of the housing. For examination, it will be interpreted that the opening of the housing is a window as in claim 24, as the window in claim 24 is covered by a material that is light translucent or provides optical access to the diagnostic insert which is the same as what is being claimed in claim 29.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 10, 12-14, 22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1) in view of Andrelczyk (US-2005/0250218-A1) and Lee (US-2008/0286879-A1), and as evidenced by the definition of “flushability” from INDA, see NPL attached.
Regarding claim 1, Benson teaches a diagnostic device (assay device 1) for identifying or quantifying an analyte of interest in a biological sample ([0069], Figure 1), comprising:
	a housing (casing 2) ([0069], Figure 1); 
	a test strip (test panel 7) ([0071], Figure 1); and
	a diagnostic insert (rigid packing plate) ([0071]),
	[0071] states that there is a first test panel 7 (test strip) and a second test panel 8 that are supported on a rigid backing plate, which does not have a label in Figure 1. Therefore, when referring to the diagnostic insert, the rigid backing plate will be used. 
wherein the housing (2) is adapted to receive the diagnostic insert (rigid backing plate) in a translatable configuration within an open area of the housing (2),
	It is stated by [0077] that the assay device 1 (diagnostic device) has two selectable configurations that are shown in Figures 1 and 2. Figure 2 shows the stored configuration with the slider 4 at the end of the slot 3, where the test panels 7 (test strip) and 8 are held in the casing 2 (housing). [0078] states that Figure 1 is in a configuration that has the test panels 7 (test strip) and 8 projecting longitudinally from the casing 2 (housing) which allows a test sample to be poured onto the test panels. The casing 2 (housing) receives the rigid backing plate (diagnostic insert) in a translatable configuration, where there will be an open area within the casing 2 (housing) such that the rigid backing plate (diagnostic insert) can be inserted.  
wherein the housing (2) and the diagnostic insert (rigid backing plate) are substantially flat, 
	It is seen in Figure 5 that both the casing 2 (housing) and the rigid backing plate (diagnostic insert) that holds the test panels 7 and 8 are substantially flat. 
	It is stated by [0073] that Figure 4 shows the casing 2 (housing) in more detail, where the casing 2 (housing) comprises two cooperable mouldings which are assembled to form a hollow shell, however it is not shown in Figure 4 how the two mouldings are brought together. Further, Benson does not teach wherein the housing top and housing bottom each has a notch forming an indent aligned with a gap in the partial circumferential rim,
wherein the diagnostic insert in retracted position is exposed at the area corresponding to the indent on the housing, and
	In the analogous art of test strips and test strip holders, Andrelczyk teaches a test strip coupled to a test scale card (Andrelczyk; [0005]-[0007]).
	Specifically, Andrelczyk teaches where a test scale card 20 is formed with a front wall 50 and back wall 52 that are coupled together to form a pocket 54 between, where a test strip 30 is movably or slidably positioned (Andrelczyk; [0016], Figure 1). Figure 1 of Andrelczyk further depicts notch 58 that is formed on one or both walls 50,52 to access a pull end 56 of test strip 30 (Andrelczyk; [0016]). 
	It would have been obvious to one skilled in the art to modify the casing of Benson such that it has the notch taught by Andrelczyk because Andrelczyk teaches that the notch allows access to a pull end of a test strip, and such that the pull end of the test strip does not need to extend beyond the borders of the test scale card (Andrelczyk; [0016]). 
	It is understood that the two cooperable mouldings of Benson will be like that of Andrelczyk, such that the casing 2 seen in Figure 5 of Benson will have an upper and lower moulding that will come together to form casing 2. As such, there will be a circumferential rim that goes around the top edges where the two mouldings will meet, and that with the notch taught by Andrelczyk, the notch will form an indent that is aligned with a gap in the partial circumferential rim (area where the rigid backing plate is allowed to move into and out of the casing 2 seen in Figure 5 of Benson). 
	While Benson does teach where the whole structure of the device is made of environmentally degradable plastic material, where materials are also biodegradable (Benson; [0013], [0073]), Benson nor Andrelczyk teach wherein the housing or the diagnostic insert are comprised of at least one water-dispersible, flushable, or water-soluble material. 
	In the same problem solving area of devices made of biodegradable materials, Lee teaches where a housing for a test strip is biodegradable (Lee; abstract, [0018]). 
	Specifically, Lee teaches where a test device 102 includes a housing 104, where the housing 104 is made of a biodegradable material that maintains structural stability for a predetermined period of time after being subjected to a liquid before it begins to degrade (Lee; [0018]). Materials include: plastics, paper fiber, paper pulp, cardboard, resins, natural fibers, or combinations (Lee; [0018]). It is further stated by [0025] of Lee that the device 102 can be “manufactured primarily or completely of biodegradable materials suitable for flushing into a sewer or septic system.” 
	It would have been obvious to one skilled in the art to modify the casing and rigid backing plate of modified Benson such that it is made of a biodegradable material suitable for flushing taught by Lee because Lee teaches that the biodegradable material maintains its structural stability for a predetermined period of time when subjected to a liquid sample before it begins to degrade, as well as allow for sanitarily dispose of the device (Lee; [0018], [0025]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a device that holds test panels) which differed from the claimed device by the substitution of component(s) (i.e., material of all components of the device being environmentally degradable) with other component(s) (i.e., the material to make components of the device being water-dispersible, flushable, or water-soluble), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the biodegradable material for the flushable material), and the results of the substitution (i.e., eventual breakdown of all device components after a set period of time) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the biodegradable material for the components of the device of reference Benson with the flushable materials of reference Lee, since the result would have been predictable.
From the definition of “flushability”, see attached NPL, for a product to be flushable it must: clear toilets and properly maintain drainage pipe systems under expected product usage conditions, be compatible with existing wastewater conveyance, treatment, reuse, and disposal systems, and become unrecognizable in a reasonable period of time and be safe in the natural receiving environments. Because Lee teaches that their device is made of biodegradable materials that are suitable for flushing into a sewer or septic system, the materials of Lee are understood to meet the requirements set forth by the definition of “flushability”. [0034] of the instant specification states that “flushable” refers to materials that pass the flushability guidelines of INDA and/or EDANA, where the definition of “flushability” is retrieved from INDA. 
	Regarding claim 2, modified Benson further teaches wherein the housing and the diagnostic insert are comprised of water-dispersible, flushable, or water-soluble material.
	The casing 2 (housing) and rigid backing plate (diagnostic insert) of Benson will now be made of the flushable materials taught by Lee, see claim 1 supra. 	
Regarding claim 4, modified Benson further teaches a test strip, wherein the housing is adapted to receive the diagnostic insert in a translatable configuration, wherein the translatable configuration permits movement of the diagnostic insert between a retracted position and an extended position, and wherein the diagnostic insert is configured to receive the test strip.
It is stated by [0077] of Benson that the assay device 1 (diagnostic device) has two selectable configurations that are shown in Figures 1 and 2. Figure 2 shows the stored configuration with the slider 4 at the end of the slot 3, where the test panels 7 (test strip) and 8 are held in the casing 2 (housing). [0078] of Benson states that Figure 1 is in a configuration that has the test panels 7 (test strip) and 8 projecting longitudinally from the casing 2 (housing) which allows a test sample to be poured onto the test panels. The casing 2 (housing) receives the rigid backing plate (diagnostic insert) in a translatable configuration, where the rigid backing plate (diagnostic insert) receives the test panel 7 (test strip). 
Regarding claim 5, modified Benson teaches the diagnostic device of claim 4. Modified Benson further teaches wherein the retracted position of the diagnostic insert situates the majority or the entirety of the diagnostic insert within the housing; and the extended position of the diagnostic insert situates at least a portion of the diagnostic insert outside of the housing.
Figure 1 of Benson shows an extended position where the rigid backing plate (diagnostic insert) is outside the casing 2 (housing). Figure 2 of Benson shows a retracted position where the rigid backing plate (diagnostic insert) is inserted within the casing 2 (housing). 
Regarding claim 6, modified Benson further teaches wherein the diagnostic insert or the housing is adapted to removably receive the test strip.
[0071] of Benson recites “an elongate first test panel 7 and an elongate second test panel 8 are each mounted at a proximal end of the piston arm… Each test panel 7,8 comprises a thin, porous substrate (typically a form of paper) supported on a rigid backing plate).” Therefore, the rigid backing plate (diagnostic insert) removably receives the test panel 7 (test strip). 
Regarding claim 10, modified Benson further teaches wherein the test strip is a lateral flow test strip and comprises a water-dispersible, flushable, or water-soluble material.
[0071] of Benson states that the test panel 7 is typically a form of paper, with [0082] describes that the test can be a lateral flow test. While Benson teaches that the test panel 7 is made of paper, and that all components of the device are biodegradable, Benson is not specific as to if the paper is water-dispersible, flushable, or water-soluble. 
In the same problem solving area of devices made of biodegradable materials, Lee teaches where a housing for a test strip is biodegradable (Lee; abstract, [0018]). 
Specifically, Lee teaches where the device 102 holds a test strip 132, where the device 102 is made of materials that are suitable for flushing into a sewer or septic system (Lee; [0025], [0026]). Materials for the housing 104 (part of device 102) include synthetic or natural materials such as plastics, paper fiber, paper pulp products, cardboard, resins, natural fibers or combinations thereof (Lee; [0018]). 
It would have been obvious to one skilled in the art to modify the test panel of modified Benson such that it is made of a material capable of being flushed as taught by Lee because Lee teaches that the biodegradable material maintains its structural stability for a predetermined period of time when subjected to a liquid sample before it begins to degrade, as well as allow for sanitarily dispose of the device (Lee; [0018], [0025]).
It is understood that Benson teaches where the test panel is made of paper, but is not specific as to the type of paper. It is understood that the materials for the housing of Lee, paper fiber, paper pulp products, are types of paper that are flushable. 
Regarding claim 12, modified Benson further teaches wherein the housing is adapted to receive the diagnostic insert in a detachable configuration.
	The casing 2 (housing) of modified Benson comprises two cooperable mouldings that are assembled to form a hollow shell, where test panels 7 (test strip) and 8 are within casing 2 (housing) and held on the rigid backing plate (Benson; [0071], [0073], [0077], Figures 1-2 and 5). As such when assembling the device, the casing 2 (housing) will receive the rigid backing plate (diagnostic insert) in a detachable configuration as it is understood that the rigid backing plate (diagnostic insert) is not formed from the same two mouldings that make casing 2 (housing) and would therefore need to be placed inside the casing 2 (housing) during assembly. 
Regarding claim 13, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Benson and the apparatus of modified Benson is capable of working on any of the analytes of interest listed. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Benson (See MPEP § 2115). 
Note: [0084] of Benson states that the analyte assayed hCG (human chorionic gonadotrophin), which is a hormone. 
Regarding claim 14, modified Benson further teaches wherein the diagnostic insert is comprised of a water-dispersible and flushable matrix material.
It is understood that the rigid backing plate (diagnostic insert) of modified Benson will be made of the flushable material taught by Lee, see claim 1 supra. 
Regarding claim 22, modified Benson further teaches a sample pad having a sample application surface positioned in the diagnostic insert.
It is understood that instant claim 1 comprises a test strip, where the sample pad of claim 22 is understood to be an additional part of the test strip. [0047] of the instant specification recites “In certain embodiments, the sample pad is part of a test strip that is integrated into the diagnostic insert 30.” 
While Benson does where the test panels have sample poured or projected over them, or alternatively dipped into a reservoir to collect sample, and where the test system includes a lateral flow test, where sample flows through a porous substrate to first encounter a reservoir of colored material, then travels to a detection zone (Benson; [0079], [0082], [0083]), Benson does not explicitly teach where the test panel has a sample pad with a sample application surface.  
In the analogous art of test strips for determining and providing visible indication of the presence or absence of an analyte, Lee teaches a test strip mounted within a housing (Lee; [0003], [0021]). 
Specifically, Lee teaches where the test strip 132 has a first end 122 that extends from housing 104 (Lee; [0026]). The first end 122 is a wick that wicks test liquid (Lee; [0031]). 
Benson is silent with regards to specific structure of the test panel, therefore, it would have been necessary and thus obvious to look to the prior art for conventional test strips used in lateral flow assays. Lee provides this conventional teaching showing that it is known in the art to use a wick that is a part of a test strip. Therefore, it would have been obvious to one having ordinary skill in the art to include a wick from Lee motivated by the expectation of successfully practicing the invention of Lee.
It is understood that the wick is a distinct part of the test strip of Lee, where sample will be applied. As such, the test panel of Benson will now have a distinct area that will wick sample. 
Regarding claim 24, modified Benson further teaches a window positioned in a top surface of the housing, wherein the window: (a) is covered by a material that is light translucent material, and/or (b) provides optical and/or fluid access to the diagnostic insert.
It is seen in Figures 1 and 2 of Benson that there is a rectangular window that is formed in the front face of casing 2 (housing) (Benson; [0070]). It is further stated by [0070] of Benson that the window 6 can comprise either a simple aperture or may be covered by a clear vision panel. 
Regarding claim 26, modified Benson further teaches wherein the diagnostic insert is rigid.
[0071] of Benson states that the test panel 7 (test strip) is supported on a rigid backing plate. The rigid backing plate is the diagnostic insert. 
Regarding claim 27, modified Benson teaches the diagnostic device of claim 6. Modified Benson further teaches a sample pad having a sample application surface positioned in the diagnostic insert.
It is understood that instant claim 1 comprises a test strip, where the sample pad of claim 22 is understood to be an additional part of the test strip. [0047] of the instant specification recites “In certain embodiments, the sample pad is part of a test strip that is integrated into the diagnostic insert 30.” 
While Benson does where the test panels have sample poured or projected over them, or alternatively dipped into a reservoir to collect sample, and where the test system includes a lateral flow test, where sample flows through a porous substrate to first encounter a reservoir of colored material, then travels to a detection zone (Benson; [0079], [0082], [0083]), Benson does not explicitly teach where the test panel has a sample pad with a sample application surface.  
In the analogous art of test strips for determining and providing visible indication of the presence or absence of an analyte, Lee teaches a test strip mounted within a housing (Lee; [0003], [0021]). 
Specifically, Lee teaches where the test strip 132 has a first end 122 that extends from housing 104 (Lee; [0026]). The first end 122 is a wick that wicks test liquid (Lee; [0031]). 
Benson is silent with regards to specific structure of the test panel, therefore, it would have been necessary and thus obvious to look to the prior art for conventional test strips used in lateral flow assays. Lee provides this conventional teaching showing that it is known in the art to use a wick that is a part of a test strip. Therefore, it would have been obvious to one having ordinary skill in the art to include a wick from Lee motivated by the expectation of successfully practicing the invention of Lee.
It is understood that the wick is a distinct part of the test strip of Lee, where sample will be applied. As such, the test panel of Benson will now have a distinct area that will wick sample.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1), Andrelczyk (US-2005/0250218-A1) and Lee (US-2008/0286879-A1), and in further view of Tyrrell (US-2015/0056687-A1). 
Regarding claim 7, modified Benson teaches the diagnostic device of claim 1. Modified Benson teaches where the test strip is typically a form of paper (Benson; [0071]). Benson does not teach wherein the test strip comprises a non-water-dispersible, non-flushable, or non- water-soluble material.
In the analogous art of lateral flow assay test devices, Tyrrell teaches a test strip comprising a substrate (Tyrrell; abstract, [0153]). 
Specifically, Tyrrell teaches where a test strip substrate may comprise any bibulous or non-bibulous material such as nitrocellulose, nylon, paper, glass fiber, dacron, polyester, polyethylene, olefin, or other cast or thermoplastic materials (Tyrrell; [0153]). 
It would have been obvious to one skilled in the art to make the test strip of modified Benson out of nitrocellulose as taught by Tyrrell because Tyrrell teaches that nitrocellulose has the advantage that a specific binding member in the test results determination zone can be immobilized without prior chemical treatment (Tyrrell; [0159]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test panels) which differed from the claimed device by the substitution of component(s) (i.e., thin porous substrate, typically a form of paper) with other component(s) (i.e., nitrocellulose), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the test panels made of paper for test panels made of nitrocellulose), and the results of the substitution (i.e., capillary flow) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test panels that are made from a form of paper of reference modified Benson with nitrocellulose of reference Tyrrell, since the result would have been predictable.
Note: [0003] of the instant specification states that nitrocellulose membranes are synthetic and non-water dispersible and not soluble, further [0052] of the instant specification lists nitrocellulose as an example of a material that is not water dispersible, not flushable, and not water-soluble. 
Regarding claim 8, modified Benson teaches the diagnostic device of claim 7. Modified Benson further teaches wherein the test strip 
(a) is comprised at least partially of nitrocellulose, see claim 7 supra.

Claim(s) 23, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1), Andrelczyk (US-2005/0250218-A1) and Lee (US-2008/0286879-A1), and in further view of Maher (US-2008/0081341-A1). 
Regarding claim 23, modified Benson teaches the diagnostic device of claim 22. Modified Benson further teaches the diagnostic device further comprises a downstream portion integrated into or on top of the top surface of the diagnostic insert, and wherein the downstream portion comprises a label zone, a control zone and/or a test zone.
It is being interpreted that the downstream portion of the diagnostic device, which includes a label zone, control zone and/or test zone, are additional components to the test strip from claim 1. It is stated by [0061] of the instant specification that the sample receiving zone accepts a fluid sample, where the sample receiving zone is dipped into a fluid sample (where [0043] states that the sample pad 44 has a sample application surface 42, it is understood that the sample receiving zone is the sample pad 44 with sample application surface 42) where after being dipped into the fluid sample, there is a label zone located downstream of the sample receiving zone, as well as a test region disposed downstream from the label zone. 
[0082] of Benson states that the test conducted includes a lateral flow test, where liquid sample first encounters a reservoir of colored material that is pre-treated so particular analyte binds to the colored material. This area is a label zone of the test panel 7 (test strip) of Benson. [0083] of Benson further describes that the test sample then enters a detection zone, which is a test zone. It is understood that the test panel 7 (test strip) of Benson will have a portion that will be on the top surface of the rigid backing plate (diagnostic insert). 
Note: claim 23 only requires that there be a label zone, and then either a control zone or a test zone due to “and/or”. 
However, it is understood that Benson does not specifically show how the test panel 7 (test strip) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 (including the wick (sample pad) of Lee) is positioned in an opening in the rigid backing plate (diagnostic insert). 
In the sample problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; [0056], Figure 2). Figure 3 of Maher shows an isometric view of the holder. It is understood that the holder of Maher has an opening for the test strip to be placed into. 
It would have been obvious to one skilled in the art to modify the rigid backing plate of modified Benson such that it has the alignment feature and shield regions as taught by Maher because Maher teaches that the holder provides a support structure for the test strip and minimizes contamination of sample and personnel (Maher; [0054]). 
It is understood that the alignment features and shield regions that are seen in Figure 3 of Maher will run along the rigid backing plate of modified Benson to secure the test panel 7 (test strip), which will now include the wick (sample pad) taught by Lee. 
Regarding claim 28, modified Benson teaches the diagnostic device of claim 27. Modified Benson further teaches the diagnostic device further comprises a downstream portion integrated into or on top of the top surface of the diagnostic insert, and wherein the downstream portion comprises a label zone, a control zone and/or a test zone.
It is being interpreted that the downstream portion of the diagnostic device, which includes a label zone, control zone and/or test zone, are additional components to the test strip from claim 1. It is stated by [0061] of the instant specification that the sample receiving zone accepts a fluid sample, where the sample receiving zone is dipped into a fluid sample (where [0043] states that the sample pad 44 has a sample application surface 42, it is understood that the sample receiving zone is the sample pad 44 with sample application surface 42) where after being dipped into the fluid sample, there is a label zone located downstream of the sample receiving zone, as well as a test region disposed downstream from the label zone. 
[0082] of Benson states that the test conducted includes a lateral flow test, where liquid sample first encounters a reservoir of colored material that is pre-treated so particular analyte binds to the colored material. This area is a label zone of the test panel 7 (test strip) of Benson. [0083] of Benson further describes that the test sample then enters a detection zone, which is a test zone. It is understood that the test panel 7 (test strip) of Benson will have a portion that will be on the top surface of the rigid backing plate (diagnostic insert). 
Note: claim 23 only requires that there be a label zone, and then either a control zone or a test zone due to “and/or”. 
However, it is understood that Benson does not specifically show how the test panel 7 (test strip) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 (including the wick (sample pad) of Lee) is positioned in an opening in the rigid backing plate (diagnostic insert). 
In the sample problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; [0056], Figure 2). Figure 3 of Maher shows an isometric view of the holder. It is understood that the holder of Maher has an opening for the test strip to be placed into. 
It would have been obvious to one skilled in the art to modify the rigid backing plate of modified Benson such that it has the alignment feature and shield regions as taught by Maher because Maher teaches that the holder provides a support structure for the test strip and minimizes contamination of sample and personnel (Maher; [0054]). 
It is understood that the alignment features and shield regions that are seen in Figure 3 of Maher will run along the rigid backing plate of modified Benson to secure the test panel 7 (test strip), which will now include the wick (sample pad) taught by Lee. 
Regarding claim 29, modified Benson teaches the diagnostic device of claim 5. Modified Benson further teaches wherein the diagnostic device is configured to be flat 
	It is seen in Figure 5 of Benson that the device is flat.
the diagnostic device further comprises a downstream portion integrated into or on top of the top surface of the diagnostic insert, and 
wherein the downstream portion comprises a label zone, a control zone and/or a test zone; and 
It is being interpreted that the downstream portion of the diagnostic device, which includes a label zone, control zone and/or test zone, are additional components to the test strip from claim 1. It is stated by [0061] of the instant specification that the sample receiving zone accepts a fluid sample, where the sample receiving zone is dipped into a fluid sample (where [0043] states that the sample pad 44 has a sample application surface 42, it is understood that the sample receiving zone is the sample pad 44 with sample application surface 42) where after being dipped into the fluid sample, there is a label zone located downstream of the sample receiving zone, as well as a test region disposed downstream from the label zone. 
[0082] of Benson states that the test conducted includes a lateral flow test, where liquid sample first encounters a reservoir of colored material that is pre-treated so particular analyte binds to the colored material. This area is a label zone of the test panel 7 (test strip) of Benson. [0083] of Benson further describes that the test sample then enters a detection zone, which is a test zone. It is understood that the test panel 7 (test strip) of Benson will have a portion that will be on the top surface of the rigid backing plate (diagnostic insert). 
Note: claim 23 only requires that there be a label zone, and then either a control zone or a test zone due to “and/or”. 
wherein the opening of the housing: (a) is covered by a material that is light translucent material and/or (b) 4provides optical and/or fluid access to the diagnostic insert.
It is seen in Figures 1 and 2 of Benson that there is a rectangular window that is formed in the front face of casing 2 (housing) (Benson; [0070]). It is further stated by [0070] of Benson that the window 6 can comprise either a simple aperture or may be covered by a clear vision panel. 
It is understood that instant claim 1 comprises a test strip, where the sample pad of claim 29 is understood to be an additional part of the test strip. [0047] of the instant specification recites “In certain embodiments, the sample pad is part of a test strip that is integrated into the diagnostic insert 30.” 
While Benson does where the test panels have sample poured or projected over them, or alternatively dipped into a reservoir to collect sample, and where the test system includes a lateral flow test, where sample flows through a porous substrate to first encounter a reservoir of colored material, then travels to a detection zone (Benson; [0079], [0082], [0083]), Benson does not explicitly teach where the test panel has a sample pad with a sample application surface.  
In the analogous art of test strips for determining and providing visible indication of the presence or absence of an analyte, Lee teaches a test strip mounted within a housing (Lee; [0003], [0021]). 
Specifically, Lee teaches where the test strip 132 has a first end 122 that extends from housing 104 (Lee; [0026]). The first end 122 is a wick that wicks test liquid (Lee; [0031]). 
Benson is silent with regards to specific structure of the test panel, therefore, it would have been necessary and thus obvious to look to the prior art for conventional test strips used in lateral flow assays. Lee provides this conventional teaching showing that it is known in the art to use a wick that is a part of a test strip. Therefore, it would have been obvious to one having ordinary skill in the art to include a wick from Lee motivated by the expectation of successfully practicing the invention of Lee.
It is understood that the wick is a distinct part of the test strip of Lee, where sample will be applied. As such, the test panel of Benson will now have a distinct area that will wick sample. 
However, it is understood that Benson does not specifically show how the test panel 7 (test strip) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 (including the wick (sample pad) of Lee) is positioned in an opening in the rigid backing plate (diagnostic insert). 
In the sample problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; [0056], Figure 2). Figure 3 of Maher shows an isometric view of the holder. It is understood that the holder of Maher has an opening for the test strip to be placed into. 
It would have been obvious to one skilled in the art to modify the rigid backing plate of modified Benson such that it has the alignment feature and shield regions as taught by Maher because Maher teaches that the holder provides a support structure for the test strip and minimizes contamination of sample and personnel (Maher; [0054]). 
It is understood that the alignment features and shield regions that are seen in Figure 3 of Maher will run along the rigid backing plate of modified Benson to secure the test panel 7 (test strip), which will now include the wick (sample pad) taught by Lee. 

Response to Arguments
Applicant’s arguments, see page 7 and 12, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 10, 12-14, 24, 26 under 35 USC 102(a)(1), and claims 2, 10, 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benson (US-2012/0148458-A1), Andrelczyk (US-2005/0250218-A1), and Lee (US-2008/0286879-A1), and the definition of “flushability” as evidence, see attached NPL.
	Applicant argues on page 8 that the housing and diagnostic insert of the instant claims are substantially flat, where Benson is box-like that has a thickness and height. Examiner respectfully disagrees. It is seen in Figure 5 that the device of Benson overall is substantially flat, where the casing 2 and rigid backing plate have flat surfaces. Applicant states that the device of Benson has a thickness and height, however it is understood that the instant device also has a thickness as seen in Figures 6A-6C. Claim 1 only requires that the housing and diagnostic insert are substantially flat, where it is understood that all objects in three dimensions would have a thickness to some degree. As such, the casing and rigid backing plate of Benson are substantially flat. 
	Regarding Applicant arguments on page 10, the rejection of claim 10 has been revised such that now the test strip of Benson is modified to be the same materials as the device of Lee. Specifically, the test panels of Benson were stated to be a form of paper (Benson; [0071]). The test panels of Benson have been modified such that they are specifically the paper fiber or paper pulp products of Lee, as Lee teaches that the housing is made of such materials and is capable of being flushed (Lee; [0018], [0025]). 
	Applicant states on page 11 that the porous substrate “while not specifically identified, would have been nitrocellulose”. It is stated by [0071] of Benson that the porous substrate is typically a form of paper, and Benson does not make any reference to nitrocellulose. Examiner is further referencing Lee, which teaches flushable paper products for a housing, as specific materials that could be used for the form of paper used for the test panels. 
	Regarding Applicant arguments on page 13 with respect to the combination of Benson and Lee, Examiner respectfully disagrees. Applicant is arguing that one skilled in the art would not adopt the biodegradable materials from Lee and apply them to Benson since Lee has the device begin to degrade after two minutes, which would lead to the slider of Benson being inoperable. One skilled in the art would recognize that Benson is teaching a device made of a biodegradable plastic, and that the device of Lee is similarly made of a biodegradable material where the material of Lee is flushable. Further, it is understood that with the device of Benson, it is intended that the rigid backing tray be in the extended position as seen in Figure 1 to collect sample, and then be contained in the casing 2 seen in Figure 2 for the remainder of testing and that the device will remain in that configuration to improve hygiene (Benson; [0079], [0080]). As such, the slider would not necessarily need to be activated again as the configuration in Figure 2 of Benson is understood to be the final arrangement of the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796